Citation Nr: 1455292	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction from 20 percent to 10 percent for service-connected hypertension was proper.

2.  Whether a debt resulting from a change in the Veteran's marital status was validly created.

3.  Entitlement to a compensable rating for bronchitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for pulmonary obstructive disease.

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for narcolepsy.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left shoulder rotator cuff tendonitis and a sprained right shoulder.

9.  Whether VA correctly calculated dependents pay in a September 2013 decision.


REPRESENTATION

Appellant represented by:	George Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions and determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A December 2008 rating decision reduced the assigned disability rating for the Veteran's hypertension from 20 percent to 10 percent, effective from September 24, 2008.  In a November 2010 determination, the RO found that an overpayment had been created as a result of a change in the Veteran's dependency status.  The Veteran perfected appeals of each of these issues.

In June 2014, the Veteran testified in support of these two claims at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In September 2013, the RO adjusted the Veteran's payments in response to a change in his dependency status.  In November 2013, the RO denied the remaining claims listed above on appeal.  The Veteran filed timely notices of disagreement (NODs) for these issues.

This appeal was adjudicated through the electronic Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Reduction

Additional treatment records must be obtained prior to the Board's adjudication of this claim, as described below.  In addition, as the case must be remanded, the Veteran should also be scheduled for an appropriate VA examination.  

Validity of Debt

Prior to February 2003, the Veteran was married and in receipt of dependents pay for his spouse, [redacted].  A marriage certificate associated with the file reflects that this marriage was dissolved on February [redacted], 2003.  The Veteran later reported marrying his second spouse, Anayansi, on March 31, 2004.  The Veteran argues that he informed VA of both of these changes in his marital status in a timely fashion.  However, VA purportedly did not receive notification of these changes until much later.  As a result, VA took action to remove [redacted] as a dependent effective March 1, 2003, but did not add Anayansi as a spouse until the effective date of September 1, 2010.  See November 2010 notification letter.  As a result of this action, VA indicated that an overpayment had been created, and that the Veteran would receive a separate letter detailing how much he was overpaid and how he could repay the debt.

Unfortunately, a copy of this letter detailing the amount of overpayment is not associated with the file.  The April 2012 SOC discussing this issue also includes no statement or accounting of the overpayment that was created.  The Board cannot adjudicate the Veteran's claim regarding the validity of this debt without knowing the debt amount or how it was calculated.  Therefore, on remand, the AOJ must provide such an accounting.

Manlincon Issues

As noted above, in September 2013, the RO adjusted the Veteran's payments in response to a change in his dependency status.  The Veteran filed a timely NOD in response to this decision in March 2014. 

In November 2013, the RO denied the issues of a compensable rating for bronchitis, service connection for sinusitis, service connection for pulmonary obstructive disease, service connection for sleep apnea, reopening a previously denied claim for service connection for narcolepsy, and reopening a previously denied claim for service connection for left shoulder rotator cuff tendonitis and a sprained right shoulder.  The Veteran filed a timely NOD in response to this rating decision in January 2014.

The filing of these NODs places these claims in appellate status.  However, no SOCs have since been promulgated for any of these issues.  The failure to issue the SOC in this circumstance renders the claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an accounting of the debt created as a result of the change in marital status outlined in the November 2010 notification letter, and include a copy of this accounting in the claims file.

2.  Ask the Veteran to identify all VA treatment facilities where he was treated for hypertension since December 2004.  It appears that he has been treated at VA treatment facilities in Philadelphia, Florida, and Shreveport.  He should be asked to clarify the dates he was treated at each of these facilities (as well as at any other VA facilities), and his complete records should be obtained.  

3.  Make arrangements to obtain the Veteran's complete treatment records from Eglin Air Force Base, Red River Army Depot, Barksdale Air Force Base, and any other such facilities where he was treated while on TDY or otherwise, since October 2008.  

4.  Make arrangements to obtain the Veteran's complete treatment records from the Collom and Carney Clinic and from the North Okaloosa Medical Center.

5.  After the available treatment records have been obtained, schedule an appropriate VA examination to determine the severity of the Veteran's service-connected hypertension.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this purpose.

6.  Next, readjudicate the issues of whether a reduction from 20 percent to 10 percent for hypertension was proper, and whether a debt resulting from a change in the Veteran's marital status was validly created, based on all the evidence of record, including any additional information or further development obtained as a result of this remand.  If any of the benefits or relief sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond thereto.

7.  Provide the Veteran with a statement of the case addressing the issues of whether VA correctly adjusted the Veteran's dependency payments in September 2013, a compensable rating for bronchitis, service connection for sinusitis, service connection for pulmonary obstructive disease, service connection for sleep apnea, reopening a previously denied claim for service connection for narcolepsy, and reopening a previously denied claim for service connection for left shoulder rotator cuff tendonitis and a sprained right shoulder.

Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

